 21-22108-rdd     Doc 96     Filed 09/03/21 Entered 09/03/21 14:49:33            Main Document
                                          Pg 1 of 1




 UNITED STATES BANKRUPTCY COURT                              HEARING DATE: October 6, 2021
 SOUTHERN DISTRICT OF NEW YORK                               HEARING TIME: 10:00 a.m.
 --------------------------------------------------------- x
                                                           : Chapter 11
 In re:                                                    :
                                                           : Case No. 21-22108 (RDD)
 96 WYTHE ACQUISITION LLC,                                 :
                                                           :
                                    Debtor.                :
 --------------------------------------------------------- x
                                     NOTICE OF HEARING

       PLEASE TAKE NOTICE the Court will hold a hearing on (a) the United States Trustee’s

motion for an order converting the case of Wythe Acquisition LLC (the “Debtor”) to one under

Chapter 7 of the Bankruptcy Code or dismissing the case (Dkt. No. 87) and (b) the Debtor’s Motion

to Authorize Cash Management System (Dkt. No. 83) before the Honorable Robert D. Drain, United

States Bankruptcy Judge, in the United States Bankruptcy Court, 300 Quarropas Street, White Plains,

NY 10601, on October 6, 2021 at 10:00 a.m.

Dated: New York, New York
       September 3, 2021
                                                    WILLIAM K. HARRINGTON
                                                    UNITED STATES TRUSTEE

                                             By:    /s/ Greg M. Zipes___________
                                                    Greg M. Zipes
                                                    Trial Attorney
                                                    201 Varick Street, Room 1006
                                                    New York, New York 10014
                                                    Tel. No. (212) 510-0500
                                                    Fax. No. (212) 668-2255
